UNITED STATES DISRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

GAIL L. ALLEN,
Plaintiff,
Case No.: 2:17-cv-1154

v. CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura

NANCY A. BERRYHILL,
ACTING COMMISSIONER
OF SOCIAL SECURITY,

Defendant.
M

The parties have filed a Joint Motion for an AWard of Attorney’s Fees Pursuant to the
Equal Access to Justice Act (“EAJA”), which is hereby GRANTED. (ECF No. 21 .) Plaintiff is
awarded the sum of $4,800.00. The award of attorney fees satisfies all of Plaintiff’s claims for
fees and expenses under 28 U.S.C. § 2412. The Court orders that the fee award is payable to
Plaintifi`. It` counsel for the parties can verify that Plaintifl` owes no pre-existing debt subject to
offset, Defendant agrees to direct that the award be made payable to PlaintiH’s attorney pursuant
to the EAJA assignment duly signed by Plaintiff and counsel.

IT IS SO ORDERED.

..q- 1a M

DATE EDMU@A. sARGUs, JR.
cHIEF UNITED sTArEs DISTRICT JUDGE

